

116 SRES 157 ATS: Supporting the designation of April 2019 as “Parkinson’s Awareness Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 157IN THE SENATE OF THE UNITED STATESApril 10, 2019Mr. Isakson (for himself and Ms. Stabenow) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the designation of April 2019 as Parkinson’s Awareness Month.
	
 Whereas Parkinson’s disease is a chronic, progressive neurological disease and the second most common neuro­de­gen­er­a­tive disease in the United States;
 Whereas, although there is inadequate data on the incidence and prevalence of Parkinson’s disease, the disease is estimated to affect between 500,000 and 1,000,000 individuals in the United States, with that number expected to more than double by 2040;
 Whereas, according to the Centers for Disease Control and Prevention, Parkinson’s disease is the 14th leading cause of death in the United States;
 Whereas millions of individuals in the United States are greatly impacted by Parkinson’s disease, including the caregivers, family members, and friends of individuals living with Parkinson’s disease;
 Whereas research suggests that the cause of Parkinson’s disease is a combination of genetic and environmental factors, but the exact cause of the disease in most individuals is still unknown;
 Whereas, as of March 2019, there is no objective test or biomarker with which to diagnose Parkinson’s disease;
 Whereas there is no known cure or drug to slow or halt the progression of Parkinson’s disease, and available treatments are limited in their ability to address the medical needs of patients and remain effective over time;
 Whereas the symptoms of Parkinson’s disease vary from person to person and may include— (1)tremors;
 (2)slowness of movement and rigidity; (3)problems with gait and balance;
 (4)disturbances in speech and swallowing; (5)cognitive impairment and dementia;
 (6)mood disorders; and (7)a variety of other nonmotor symptoms;
 Whereas volunteers, researchers, caregivers, and medical professionals are working to improve the quality of life of—
 (1)individuals living with Parkinson’s disease; and (2)the families of those individuals; and
 Whereas increased research, education, and community support services are needed— (1)to find more effective treatments; and
 (2)to provide access to quality care to individuals living with Parkinson’s disease: Now, therefore, be it
	
 That the Senate— (1)designates April 2019 as Parkinson’s Awareness Month;
 (2)supports the goals and ideals of Parkinson’s Awareness Month; (3)continues to support research to find better treatments and a cure for Parkinson’s disease;
 (4)recognizes the individuals living with Parkinson’s disease who participate in vital clinical trials to advance the knowledge of the disease; and
 (5)commends the dedication of the organizations, volunteers, researchers, and millions of individuals across the United States who are working to improve the quality of life of—
 (A)individuals living with Parkinson’s disease; and (B)the families of those individuals.